Case 1:18-cv-00375-ARR-RER Document 24 Filed 03/05/19 Page 1 of 2 PageID #: 185



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 LUCIO REYES HERNANDEZ AND
 ONIS MENDEZ, INDIVIDUALLY AND
 ON BEHALF OF ALL OTHER COLLECTIVE
 PERSONS SIMILARLY SITUATED,

                                    Plaintiffs,
                                                                     JUDGMENT
                                                                     18-CV-00375 (ARR) (RER)
                  v.

 DELTA DELI MARKET INC. (D/B/A DELTA
 DELI MARKET), 1060 FLATBUSH DELI
 MARKET, INC. (D/B/A DELTA DELI MARKET),
 1060 FLATBUSH SUPERMARKET CORP.
 (D/B/A DELTA DELI MARKET), AZIDEN M
 ALMONTESAR, MOHAMED S HADI,
 MOHAMED N AROHANY, AND
 MOHAMMAD HIDE,

                                     Defendants.
 ----------------------------------------------------------- X

         An Order of Honorable Allyne R. Ross, United States District Judge, having been filed

 on March 4, 2019, adopting the Report and Recommendation of Magistrate Judge Ramon E.

 Reyes, dated February 12, 2019, which recommended the following: the Court grant in part and

 deny in part Plaintiffs’ motion for default judgment; that the motion be granted as to Reyes’s

 claims against Delta Deli for violations of the FLSA and the NYLL from January 18, 2012

 through June 29, 2016; that all other claims be dismissed without prejudice; that Plaintiff be

 awarded $136,605.44 in damages, consisting of $15,243.83 in unpaid minimum wages,

 $39,285.39 in unpaid overtime compensation, $11,273.50 in spread of hours compensation,

 $65,802.72 in liquidated damages, and $5,000 in statutory damages, plus pre- and post-judgment

 interest; that Reyes be awarded attorneys’ fees and costs in the amount of $3,027.60; and the

 Clerk of Court having calculated the prejudgment interest on the total unpaid wages ($65,802.72)
Case 1:18-cv-00375-ARR-RER Document 24 Filed 03/05/19 Page 2 of 2 PageID #: 186



 at the rate of 9% per annum from January 18, 2015 until entry of judgment, and the prejudgment

 interest being $24,451.57; it is

        ORDERED and ADJUDGED that the Plaintiffs’ motion for default judgment is granted

 in part, and denied in part; that motion is granted as to Reyes’s claims against Delta Deli for

 violations of the FLSA and the NYLL from January 18, 2012 through June 29, 2016; that all

 other claims are dismissed without prejudice; and that Plaintiff Reyes is awarded a total amount

 of $164,084.61 plus post-judgment interest pursuant to 28 U.S.C. Section 1961(a).

 Dated: Brooklyn, NY                                                  Douglas C. Palmer
        March 5, 2019                                                 Clerk of Court

                                                                      By: /s/Jalitza Poveda
                                                                              Deputy Clerk
